Case 3:20-cv-11785-RHC-EAS ECF No. 60, PageID.1664 Filed 05/18/21 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

PRUDENTIAL DEFENSE SOLUTIONS, INC.,

       Plaintiff,

v.                                                              Case No. 20-11785

JAKE W. GRAHAM, MARK SHEAHAN,
and ROBERT CHARNOT

     Defendants.
__________________________________/

 OPINION AND ORDER GRANTING PLAINTIFF’S MOTION FOR ORDER TO SHOW
   CAUSE AND DENYING DEFENDANTS’ MOTION FOR EXTENSION OF TIME

       Plaintiff Prudential Defense Solutions, Inc., brings this action asserting claims

under the Michigan Uniform Trade Secrets Act (“MUTSA”), Mich. Comp. Laws §

445.1904, the federal Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836(b)(1), and

for state law claims of breach of contract, breach of fiduciary duty, and civil conspiracy.

(ECF No. 15, PageID.247-60.) Plaintiff alleges that, as its vice president, Defendant

Jake W. Graham signed an agreement not to compete with Plaintiff, but thereafter

established a competing private security company with Defendants Mark Sheahan and

Robert Charnot, two nonemployees. Plaintiff also alleges that Defendants

misappropriated Plaintiff’s proprietary information to use in their competing business.

                                   I. BACKGROUND

       On October 16, 2020, Plaintiff filed a motion for a preliminary injunction. (ECF

No. 18.) After briefing and a two-day hearing, the court granted the motion on

December 29, 2020. (ECF No. 35.) The court ordered Defendants to cease solicitation
Case 3:20-cv-11785-RHC-EAS ECF No. 60, PageID.1665 Filed 05/18/21 Page 2 of 12




of Plaintiff’s clients and employees, and it directed Defendants to turn over any

confidential information in Defendants’ possession. (ECF No. 35, PageID.1189-90.)

Specifically, the court stated that Defendants must, by January 15, 2021:

       1) return Plaintiff’s confidential, proprietary and trade secret information; 2)
       preserve and produce all electronic devices used to view or retain
       Plaintiff’s confidential, proprietary, and trade secret information for forensic
       analysis and remediation; 3) provide a verified written inventory of the
       information taken from Plaintiff.

(Id., PageID.1190.)

       The parties worked cooperatively to comply with the court’s order from December

29, 2020, to March 2, 2021. 1 (ECF No. 47, PageID.1454-55; ECF No. 49,

PageID.1529.) On March 2, 2021, Plaintiff sent an email to Defendants’ former counsel,

Matthew Boettcher, that listed areas of production that remained to be completed.

According to Plaintiff, the “outstanding important deliverables” included an internet

history for Defendants’ cloud-based storage systems, details on two flash drives

allegedly connected to computers Defendants possessed, and information on

Defendant Graham’s Apple iCloud account. (ECF No. 47, PageID.1455; ECF No. 47-3,

PageID.1468.) Plaintiff states that two days later, on March 4, 2021, Boettcher

contacted Plaintiff to inform Plaintiff that Defendants terminated their representation

agreement with Boettcher. (ECF No. 47, PageID.1457; ECF No. 47-7, PageID.1483.)

Boettcher asserted that Defendants terminated their agreement with him on March 1,

2021. (ECF No. 49, PageID.1529.)




1     On January 20, 2021, the parties stipulated to extend the deadline for
Defendants to comply with the injunction to January 30, 2021. (ECF No. 39.)
                                              2
Case 3:20-cv-11785-RHC-EAS ECF No. 60, PageID.1666 Filed 05/18/21 Page 3 of 12




       On March 17, 2021, Plaintiff filed a “Motion for Order to Show Cause Why

Defendants Should Not Be Held in Contempt.” (ECF No. 47.) Plaintiff asserted that

Defendants failed to produce electronic devices and confidential information covered

under the court’s December 29 injunction. Specifically, Plaintiff claimed that Defendants

had not produced the information listed in its March 2 email, including data contained on

cloud storage accounts and flash drives. (Id., PageID.1457-58.) Plaintiff argues that the

alleged non-compliance warrants contempt sanctions. (Id.)

       On April 22, 2021, the court held a hearing on the motion. The court took

Plaintiff’s motion for an order to show cause under advisement. Plaintiff stated at the

hearing that the parties have not made any progress on production of electronic devices

and Plaintiff’s confidential information since the March 2 email. Defendants did not

dispute Plaintiff’s assertion, but they contended that only a few areas of production

remain. At the hearing and in briefing, Defendants failed to provide a substantive reason

why the information Plaintiff seeks, and has sought now for almost two months, should

not be produced.

       Nonetheless, the court provided Defendants time to review materials in their

possession, discuss with Plaintiff the outstanding production issues, and seek to obtain

a mutually satisfactory agreement. (ECF No. 54, PageID.1598.) The court gave

Defendants a week to produce the documents and information Plaintiff identified in its

motion. (Id.) In addition, the court directed Plaintiff to file a memorandum by May 3,

2021, describing what production has taken place between the parties and what

information Defendants have yet to produce. (Id.)




                                             3
Case 3:20-cv-11785-RHC-EAS ECF No. 60, PageID.1667 Filed 05/18/21 Page 4 of 12




                                     II. DISCUSSION

                      A. Defendants’ Failure to Produce Information

       On May 3, 2021, Plaintiff filed a detailed memorandum that explained the state of

Defendants’ production efforts. Plaintiff identified five categories of information that, thus

far, Defendants have failed to produce.

       First, in the memorandum, Plaintiff provided evidence that Defendants allowed

an “expert” to access Defendants’ computers, which may contain Plaintiff’s proprietary

information, through a USB drive. (ECF No. 56, PageID.1603-04; ECF No. 56-2,

PageID.1614.) Defendants’ expert produced a declaration stating that he accessed the

computers on January 12, 2021, he deleted the computers’ web browser caches,

defragmented the hard drives, transferred “test files” to unallocated space, and created

a forensic image of a computer and then deleted it. (ECF No. 56, PageID.1604; ECF

No. 56-3, PageID.1620-21.) According to Plaintiff, after Defendants’ expert took these

actions, “there is . . . no forensic way to know what was changed or altered on each

Computer.” (ECF No. 56, PageID.1604.) Thus, Plaintiff states that Defendants must

produce: 1) any forensic images for Defendants’ computers, as the computers existed

prior to the expert’s access through USB drives; 2) the USB drives Defendants’ expert

used to access the computers; and 3) a formal declaration signed by counsel stating

whether Defendants retained copies of any data subject to the December 29 injunction.

(Id., PageID.1605.)

       Second, Plaintiff states that its forensic investigation discovered the existence of

a computer Defendants have not disclosed which could contain Plaintiff’s confidential

data. (Id., PageID.1605.) In email communications, Defendants asserted that this



                                              4
Case 3:20-cv-11785-RHC-EAS ECF No. 60, PageID.1668 Filed 05/18/21 Page 5 of 12




undisclosed computer “must [have been] the machine that [a] computer store,” Tech

Shield, used to transfer files between two of Defendants’ computers on November 5,

2020. (Id., PageID.1605-06; ECF No. 56-2, PageID.1614.) Defendant Graham wrote a

declaration stating that he contacted Tech Shield for information on the data transfer,

and the store informed Graham that it “did not have records because [it] had recently

switched to a different point-of-sale system.” (ECF No. 56-4, PageID.1628.) Plaintiff

asserts that, based on its forensic analysis, a data transfer from a third-party computer

store “does not appear to be possible.” (ECF No. 56, PageID.1606.) Plaintiff believes

another computer exists that Defendants have not disclosed. (Id., PageID.1607.)

Accordingly, Plaintiff states that Defendants must produce: 1) an affidavit from Tech

Shield, or other evidence, demonstrating that a data transfer took place on November 5,

2020; and 2) forensic copies of Defendants’ available computers. (Id., PageID.1607.)

       Third, Plaintiff states that Defendants have failed to produce data stored on

Defendant Graham’s Apple iCloud account. (Id., PageID.1607.) In email

communications, Defendants stated that Graham’s iPhone, which was used to access

his iCloud account, was stolen in January 2021. (ECF No. 56-5, PageID.1632.)

Defendants asserted that they were unable to access information on the iCloud account

because Apple makes the information “irretrievable” seven days after an Apple account

is terminated. (Id.) Plaintiff notes that, in fact, Apple stores information contained on

iCloud accounts for 180 days after an Apple account is disabled or stopped. (ECF No.

56, PageID.1608 (quoting What Does iCloud Back Up?, Apple,

https://support.apple.com/en-us/HT207428 (last visited May 14, 2021)).) Furthermore,

even if Defendant Graham’s iPhone was stolen in January 2021 and Defendants had



                                              5
Case 3:20-cv-11785-RHC-EAS ECF No. 60, PageID.1669 Filed 05/18/21 Page 6 of 12




only seven days to retrieve information contained on the iCloud account, the court

issued its injunction in December 2020. If the iCloud account contained Plaintiff’s

proprietary information, Defendants were aware at the time the phone was stolen that

they were under a court order to preserve and produce Plaintiff’s information and should

have taken efforts to obtain the information from Defendant Graham’s iCloud account

within seven days. (See ECF No. 35, PageID.1190, December 29 Injunction.) Plaintiff

states that Defendants must therefore secure available iCloud data and produce it.

(ECF No. 56, PageID.1608.)

       Fourth, Plaintiff states that Defendants have not produced information contained

in other cloud-storage programs. (Id., PageID.56, PageID.1608.) In email

communications, Defendants stated that Graham still uses a Microsoft OneDrive

account. (ECF No. 56-8.) Although Plaintiff states that “Defendants will not agree to

forensically analyze and remediate Plaintiff’s data on OneDrive,” (ECF No. 56,

PageID.1609), emails show that Defendants are willing to have a third-party computer

forensics firm, Avalon, “review [Graham’s] OneDrive, figure out if [Plaintiff’s] business

records of any kind exist, and then remove them.” (ECF No. 56-8, PageID.1645.)

Despite Defendants’ apparent willingness to produce documents on OneDrive, Plaintiff

asks that the court impose more stringent measures: 1) “lock-out Graham from access

to the [OneDrive] account”; 2) “forensically capture the account and provide a file-listing

report to all parties that includes all available file dates”; and 3) “produce a listing of all

electronic devices authorized to use and/or upload to OneDrive.” (ECF No. 56,

PageID.1610.) For Defendant Graham’s data contained in a Carbonite cloud-storage

account, Plaintiff states that Defendants must: 1) allow Avalon to “restore the most



                                                6
Case 3:20-cv-11785-RHC-EAS ECF No. 60, PageID.1670 Filed 05/18/21 Page 7 of 12




recent backup data to a blank computer”; 2) permit Avalon to “screenshot the number of

backups available and their dates”; and 3) “when the most recent backup is restored,”

allow Avalon to “produce to all parties a file-listing report of user files in Microsoft Excel

format.” (Id.) With regard to information contained on a Google Drive account Defendant

Graham controls, Plaintiff asks that the court order Defendants to allow Avalon to

“produce file-listing reports for Graham’s personal Google email address [tied to the

Google Drive account] that includes all available file dates.” (Id.)

       Fifth and finally, Plaintiff asserts that Defendants have not produced internet

history reports for Defendants’ computers. (Id., PageID.1610.) In email communications,

Defendants did not object in substance to the production of the reports but asserted that

production would be very expensive with no commensurate value. (ECF No. 56-5,

PageID.1632.) Plaintiff states that Defendants “must instruct Avalon” to produce the

internet history reports.

       After Plaintiff filed its memorandum detailing the five areas of production that

remain, Defendants filed a “Motion for Leave to Respond.” (ECF No. 57.) They asserted

in general terms that Plaintiff’s memorandum “omit[ted] material details” and

“mischaracterize[d] and/or misunderst[ood] the nature of the remaining computer

forensic tasks.” (Id., PageID.1651.)

       Defendants had prior opportunities to argue that they were not in violation of the

court’s December 29 injunction. Plaintiff’s original motion for an order to show cause

was filed on March 17, 2021, and Defendants were given an opportunity to respond. In

the motion, Plaintiff identified numerous areas of production that Defendants have not

yet completed. Those areas of production included Defendants’ cloud-based storage



                                               7
Case 3:20-cv-11785-RHC-EAS ECF No. 60, PageID.1671 Filed 05/18/21 Page 8 of 12




systems, flash drives that were connected to Defendants’ computers, and Defendant

Graham’s Apple iCloud account. (ECF No. 47, PageID.1455; ECF No. 47-3,

PageID.1468.) In the response, Defendants claimed that they had produced a large

amount of information, but they did not address Plaintiff’s arguments regarding the

areas of production that were not complete. In fact, Defendants admitted that there were

“a few pieces of information to find or explain.” (ECF No. 51, PageID.1537.) At the

court’s April 22 motion hearing, Defendants did not dispute that the information Plaintiff

seeks in its motion was not produced. Nonetheless, the court provided Defendants a

third opportunity to argue that it was not in violation of the December 29 injunction, and

the court granted their motion for leave to respond to Plaintiff’s memorandum. The court

set May 11, 2021, as Defendants’ response deadline.

       On May 11, 2021, Defendants filed a two-page “Motion for Extension of Time.”

(ECF No. 58.) They stated that they “have worked diligently since the April 22nd

hearing” to produce the remaining information subject to the December 29 injunction.

(Id., PageID.1655.) Defendants asserted that their production efforts were still “in

progress” and “issues will be further streamlined if the parties need to seek guidance

from the court on any remaining issues.” (Id.) “In short,” according to Defendants, a

response to Plaintiff’s memorandum was “premature.” (Id.)

       In Defendants’ response to Plaintiff’s motion to show cause, they provided little

detail and did not substantively dispute the points raised in Plaintiff’s motion. (See ECF

No. 51.) At the April 22 hearing, Defendants did not contest Plaintiff’s claim that they

had failed to comply fully with the December 29 injunction. After Plaintiff in its

memorandum described in detail the remaining areas of production, for a third time,



                                              8
Case 3:20-cv-11785-RHC-EAS ECF No. 60, PageID.1672 Filed 05/18/21 Page 9 of 12




Defendants failed to come forward with substantive arguments or evidence contesting

the claim that they are in violation of the December 29 injunction. Instead, Defendants

assert in their “Motion for Extension of Time,” without evidentiary citation or detailed

analysis, that a response to Plaintiff’s motion, and thus the production Plaintiff seeks, is

“premature.” (ECF No. 58, PageID.1655.)

       Defendants have had numerous opportunities to contest Plaintiff’s motion or

explain any justification for their non-compliance. It has now been over four months

since the court’s injunction, and Defendants have still not completed the required

production of confidential information and electronic devices. (See ECF No. 35.) On

March 2, 2021, over two months ago, Plaintiff sent Defendants an email listing the

remaining areas of production that have not been completed; Defendants have still not

produced information in those areas. (ECF No. 47, PageID.1455; ECF No. 47-3,

PageID.1468.) Finally, the instant motion for an order to show cause was filed on March

17, 2021, and to this day, Defendants have not provided to the court a valid reason why

the information Plaintiff seeks should not be produced. Thus, the court will deny

Defendants’ motion for extension of time and considers the requests for production by

Plaintiff unopposed. The court will direct that Defendants complete production as

detailed in Plaintiff’s memorandum.

                                       B. Contempt

       Plaintiff asks that the court order Defendants to show cause why they should not

be held in contempt of court for violating the December 29 injunction. (ECF No. 47,

PageID.1462.) “[T]he traditional remedy for violation of an injunction lies in contempt

proceedings.” Pertuso v. Ford Motor Credit Co., 233 F.3d 417, 421 (6th Cir. 2000). To



                                             9
Case 3:20-cv-11785-RHC-EAS ECF No. 60, PageID.1673 Filed 05/18/21 Page 10 of 12




 hold Defendants in contempt, Plaintiff must establish “by clear and convincing evidence

 that [Defendants] ‘violated a definite and specific order of the court requiring [them] to

 perform or refrain from performing a particular act or acts with knowledge of the court's

 order.’” Rolex Watch U.S.A., Inc. v. Crowley, 74 F.3d 716, 720 (6th Cir. 1996) (quoting

 NLRB v. Cincinnati Bronze, Inc., 829 F.2d 585, 590 (6th Cir. 1987)). “Willfulness is not

 an element of civil contempt, so the intent of a party to disobey a court order is

 ‘irrelevant to the validity of a contempt finding.’” Id. (quoting In re Jaques, 761 F.2d 302,

 306 (6th Cir. 1985)). Once Plaintiff establishes a prima facie case, “the burden shifts to

 [Defendants] who may defend by coming forward with evidence showing that [they are]

 presently unable to comply with the court's order.” Elec. Workers Pension Trust Fund v.

 Gary’s Elec. Serv. Co., 340 F.3d 373, 379 (6th Cir. 2003). “To meet this production

 burden in this circuit [Defendants] must show categorically and in detail why [they are]

 unable to comply with the court's order.” Id. “[T]he test is not whether [Defendants]

 made a good faith effort at compliance, but rather whether [they] took all reasonable

 steps within [their] power to comply with the court's order.” United States v. Conces, 507

 F.3d 1028, 1043 (6th Cir. 2007) (quoting Glover v. Johnson, 934 F.2d 703, 708 (6th Cir.

 1991)).

        Plaintiff’s motion and memorandum are well-documented and have strong

 evidentiary support. Despite numerous opportunities, Defendants have neither provided

 substantive arguments nor cited to evidence indicating that they have complied fully

 with the court’s December 29 injunction or that compliance with the injunction is not

 possible. See Rolex Watch U.S.A., Inc., 74 F.3d at 720; Elec. Workers Pension Trust

 Fund, 340 F.3d at 379. Based on the representations and presentation by Plaintiff, and



                                              10
Case 3:20-cv-11785-RHC-EAS ECF No. 60, PageID.1674 Filed 05/18/21 Page 11 of 12




 in light of the lack of cooperation from Defendants, the court is inclined to find

 Defendants in contempt of the December 29 injunction. Nonetheless, the court will, as

 Plaintiff requests, (ECF No. 47, PageID.1462), issue an order to show cause to

 determine the extent of Defendants’ violations and what remedy is appropriate.

                                     III. CONCLUSION

        IT IS ORDERED that Plaintiff’s “Motion for Order to Show Cause Why

 Defendants Should Not Be Held in Contempt” (ECF No. 47) is GRANTED. Defendants

 are DIRECTED to show cause, in writing, by June 11, 2021, why they should not be

 held in contempt of court for violating the court's December 29 injunction. Defendants’

 submission should address whether they have complied with the all facets of the prior

 injunction and this order, whether attorney fees should be awarded, and whether any

 further remedies should be considered to prevent future violations of the court’s orders.

 Plaintiff may file an optional response by June 18, 2021.

        IT IS FURTHER ORDERED that, to aid in the court’s contempt inquiry and to

 determine the extent of Defendants’ violations, Defendants are DIRECTED to: 1)

 produce any available forensic images of their computers as the computers existed prior

 to Defendants’ expert accessing the computers by means of a USB drive; 2) produce

 the USB drives Defendants’ expert used to access their computers; 3) provide a formal

 declaration signed by counsel stating whether Defendants retained copies of any data

 subject to the court’s December 29 injunction; 4) produce an affidavit proving that, on

 November 5, 2020, Tech Shield performed a data transfer for Defendants’ computers;

 5) produce forensic copies of Defendants’ computers; 6) secure and produce Defendant

 Graham’s available iCloud data; 7) allow Avalon to lock-out Defendant Graham from



                                              11
Case 3:20-cv-11785-RHC-EAS ECF No. 60, PageID.1675 Filed 05/18/21 Page 12 of 12




 access to his OneDrive account, to forensically capture the account and provide a file-

 listing report to all parties that includes all available file dates, and to produce a listing of

 all electronic devices authorized to use and/or upload to the OneDrive account; 8) allow

 Avalon to restore Defendant Graham’s most recent Carbonite backup data to a blank

 computer, to screenshot the number of Carbonite backups available and their dates,

 and, when the most recent backup is restored, to produce to all parties a file-listing

 report of user files in Microsoft Excel format; 9) allow Avalon to produce file-listing

 reports for Defendant Graham’s Google Drive account, tied to his personal Google

 email address, that includes all available file dates; 10) produce internet history reports

 for Defendants’ computers.

         Finally, IT IS ORDERED that Defendants’ “Motion for Extension of Time” (ECF

 No. 58) is DENIED.

                                                           s/Robert H. Cleland                   /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
 Dated: May 18, 2021

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, May 18, 2021, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                        /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\20-
 11785.PRUDENTIALDEFENSESOLUTIONS.MotionforOrdertoShowCauseMotionforExtensionofTime.RMK.1.docx




                                                     12
